Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 19 June 1808
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



my dear daughter
Quincy June 19th 1808

Here we are Sitting by a good fire in the parlour, and wearing, our winter coats to meeting, whilst our windows are coverd with a profusion of roses, our Wall’s decorated with flowers expanding their Beauties to the cold Northern blast, which rudely lacerates their delicate texture, unmindfull of their Beauty; and headless of their fragrance.
I rose the other morning delighted with the visit I had made you; and the pleasing interview I had with you, and the Coll. William your Brother Mrs. St. Hillair, all but my dear Caroline not least beloved, whom I did not see. Your Father accompanied me, and we came rather unexpectedly upon you, but were not the less joyfully received. I was quite delighted with your situation, and found you so cheerfull and happy, that it augmented the pleasure of my visit which was only interrupted by the strikeing of the clock at the morning hour when I usually rise. Altho only a dream it left upon my mind so pleasing an impression, that I could not refrain communicating it at the Breakfast table, and calling upon the family to participate the pleasure.
It is some time since I received a Letter from you. Susan received one from Caroline of May 25th a few days since, full of her lovely lively spirits which delighted us all. I have been much confined at home from indisposition, for three weeks to my chamber with a bad cough and some fever: it has now left me, altho a change of weather produces a hoarsness. I have not been in Boston since your Brothers return there. He comes to Quincy almost every Saturday, and passes Sunday with us, but yesterday the rain and storm prevented him. Miss Kitty Johnson has been with us the week past, Altho she has not so many personal Charms as Eliza, her manners are more correct, and pleasing to me. I think she resembles her Mother in person and manners more than any of her other of her daughters. Our little Abbe is gone with her Aunt Mary to Haverhill. You may easily immagine how much we miss her. Mrs. James Foster has an other son—thus for domestick occurrences.
You have no doubt seen that our state Legislature and senate have a federal majority, and that they have elected Mr. Loyed a Senator to congress in the room of your Brother. Mr. Loyed is the only son of Dr Loyed, a Merchant, a gentleman of tallents & Education, of a fair and honorable Character, whom I presume will not discredit the State—How much of an Essex Man he is, Time will disclose. During the present session of the House, a number of Resolutions were brought forward, and adopted, with instruction to the Representitives and Senators, to use their influence in congress to carry them into effect. Those of them which recommend a Navy for the defence of our harbours and commerce, and fortifications for our security, not only your Brother, but every Man who is sensible of our exposed Situation, and the allarming State of our Country with respect to Foreign powers, would most readily assent to, but these resolutions were connected with others which calld for a decided opposition to the National Government, and in the view of your Brother, relinquished our Neutral Rights, and deserted our Seamen Subjects which he had ardently mantaind, and strenuously asserted against British orders, and French Edicts, and which he considerd as essential to our independence. Consistant therefore with his principles, he could not any longer hold his seat in the Senate. He resignd it, by a Letter to the two Houses, like an honest Man and true American.
The Federal Party have acted towards him a most ungenerous part—one which no honest Man can justify. They have vilified, abused and calumniated him because he could not adopt their principles, and become a party man, because he would have an opinion of his own. Every federal printer in Boston, refused to publish any thing which was written by way of justification, or explanation of his conduct. Let us pull him down, by any means, and any falshood, was the language of their conduct: the Republicans saw this, and eagerly caught the occasion to place him upon their side, and support him by their votes. This exasperated the federalist—and they rejected a man whose conduct and principles will reflect honour upon his country in Spight of all their mean jealousy, and narrow views. The Republicans have acted towards him, with more candour and liberality than they usually practise. They have not resorted to flattery but represent him as he really is, a man of a candid liberal mind, free from party views, of a pure heart, and unblemished Character, of distinguished tallents and integrity.— I cannot say that he has not felt, being wounded in the House of his Friends, yet his elevation of mind will enable him to bear with mildness and patience the jealousy of his equals, Which upon this occasion has been very conspicuous, the ill treatment of his fellow citizens, and the calumnies of his Enemies, being fully sensible that true greatness of Soul consists in Suffering these Trials without complaining, or abateing any thing of zeal for the public good. Plutarch observes that the ill usage of our Country, like that of our Parents, should be borne with Submission.
I must close this Letter with my best Love and regards to the Coll, who has Shared largely in these Bounties of his Country and who knows how to estimate good report, and evil report.
Verily there is a Reward for the Righteous. Let us act consciencously and leave the event.
With Love to every Branch of your Family from every twig of ours—I am my dear daughter / Most affectionately / Your Mother,
Abigail Adams—